Citation Nr: 1544526	
Decision Date: 10/19/15    Archive Date: 10/29/15	

DOCKET NO.  09-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and/or a personality disorder.
 
2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, secondary to diabetes mellitus.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
The Appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1971 to March 1975.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In August 2014, the Board dismissed the Veteran's appeal regarding whether new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for residuals of a right great toe infection, inasmuch as the Veteran had withdrawn his appeal to that issue.  The Board also found that new and material evidence had been submitted sufficient to reopen the claims of entitlement to service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder) and a personality disorder, lower extremity peripheral neuropathy, and diabetes mellitus.  The Board additionally awarded entitlement to service connection for diabetes mellitus.  Finally, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder) and a personality disorder, and lower extremity peripheral neuropathy  on a de novo basis.  The case is now, once more, before the Board for appellate review.
 
The issue of entitlement to service connection for lower extremity peripheral neuropathy secondary to diabetes mellitus is again REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the appellant if further action is required on his part.
 
 

FINDINGS OF FACT
 
1.  There is no evidence that at any time during the Veteran's period of active military service he suffered from an acquired psychiatric disorder.
 
2.  The evidentiary record preponderates against finding that the appellant has been diagnosed with posttraumatic stress disorder.

3.  A personality disorder is not a disease within the applicable laws and regulations governing the award of VA compensation benefits.
 
4.  To the extent that the Veteran currently suffers from an acquired psychiatric disorder, such a disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder to include posttraumatic stress disorder and a personality disorder were not incurred in or aggravated by active military service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the VCAA have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July and September 2008, and once again in a June 2009 Statement of the Case, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
Finally, the Board has reviewed all the evidence in the Veteran's Veterans Benefits Management System electronic file, to include his contentions and those of his spouse offered at an April 2014 hearing before the undersigned.  The Board has also considered the appellant's service, VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder, and a personality disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disorders had their origin during his period of active military service, to include as the result of various stressful incidents.  
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  However, congenital or developmental defects, personality disorders, and mental deficiencies as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303.

Where a psychosis becomes manifest to degree of at least 10 percent within one year from the date of separation from active duty, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  Where the evidence establishes a diagnosis of posttraumatic stress disorder during service, and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.
 
Where a stressor claimed by a Veteran is related to the Veteran's fear of hostile, military or terrorist activity, and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  For the purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance which involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenades, small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304.
 
In summary, service connection for posttraumatic stress disorder may be granted where the evidence demonstrates (1) a current diagnosis of posttraumatic stress disorder rendered by an examiner specified by the regulations; (2) an inservice stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's posttraumatic stress disorder symptoms have been medically related to service by a VA psychiatrist or psychologist, or one contracted with by VA.  38 C.F.R. § 3.304 (2015).
 
In this case the Veteran's personnel records show that he served as a vehicle maintenance helper.  He was not awarded any badge or medal for combat service.  He did serve in Thailand and Cambodia.  
 
Service treatment records disclose that by September 1973 the Veteran had been diagnosed with a passive-aggressive personality disorder, and in October 1973 he was dis	qualified from the human reliability program.  At the appellant's March 1975 separation examination he was clinically evaluated as psychiatrically normal.  No pertinent diagnosis was noted.
 
The earliest clinical indication of the presence of an acquired psychiatric disorder, as opposed to a personality disorder, is revealed by VA outpatient treatment records dated in May 2008, more than 33 years following the Veteran's discharge from service, at which time he gave a history of inservice stressors, including one involving the alleged killing of American military personnel by Thai nationals, an episode in which he allegedly was in a bus/motor vehicle accident and was "almost killed," and another in which he allegedly witnessed a "shoot out" while stationed at Beale Air Force Base in which someone was injured.  

Significantly, none of the stressors reported by the Veteran have been able to be verified, and the appellant has not provided sufficient information to allow efforts to be undertaken to permit their verification.  In this regard, the law provides that a veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  While in May 2008, the Veteran received diagnoses of recurrent major depressive disorder, depressive disorder, "probable" posttraumatic stress disorder, "rule out" adjustment disorder with anxious mood, and chronic versus anxiety disorder, at no time were any of those disabilities attributed to the Veteran's period of active military service, or, in the case of "probable" posttraumatic stress disorder, to an inservice stressful incident.
 
In April 2015, VA requested that the Veteran provide additional evidence, including specific details of "combat" related incidents which resulted in his claimed posttraumatic stress disorder.  Further requested was that the Veteran complete and return an enclosed questionnaire, providing a comprehensive and detailed statement regarding any and all inservice stressors allegedly responsible for his claimed posttraumatic stress disorder.  The Veteran failed to respond to that request for additional evidence.  While VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim for the benefit sought, the "duty to assist" is not a one-way street.  Where a Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190-193 (1991).  Here the Veteran's failure to respond to the request for the aforementioned evidence prevented VA from securing such evidence, which theoretically could have been beneficial to his claim.  
 
The Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997).  The Veteran attributes the origin of his current psychiatric symptomatology, and claimed posttraumatic stress disorder, to his period of active military service.  There is no indication that, to the extent that the Veteran might actually suffer from an acquired psychiatric disorder including a "probable" post-traumatic stress disorder, that the disorder is in any way causally related to his period of active military service.  There is no competent evidence suggesting a link to the Veteran's military service.  To the extent that the Veteran currently suffers from a personality disorder, such a disorder is not an appropriate subject for a potential award of service connection under the applicable law and regulations.  See 38 C.F.R. § 3.303(c) (2015).
 
The Board acknowledges the Veteran's assertions, as well as those of his spouse.  However, the Board rejects those assertions to the extent that they seek to demonstrate entitlement to the benefit sought.  The Veteran's statements and history, and those of his spouse, when weighed against the other objective evidence of record, are neither credible nor probative.  The Veteran and his spouse, as lay persons, are not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology.  In that regard, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his spouse possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Accordingly, the evidence preponderates against finding that any current psychiatric disorder was incurred or aggravated inservice, or that a compensably disabling psychosis was manifested within a year following the appellant's separation from active duty.  Hence, the Veteran's claim for service connection must be denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, and a personality disorder is denied.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for lower extremity peripheral neuropathy.  In pertinent part, it is contended that lower extremity peripheral neuropathy is in some way causally related to his service-connected diabetes mellitus.
 
At the time of the Board's prior remand in August 2014, there was some question as to whether the Veteran did, in fact, suffer from lower extremity peripheral neuropathy, and, if so, whether that pathology was in some way related to his now service-connected diabetes mellitus.  In that regard, while certain diagnostic studies appeared to indicate the presence of peripheral neuropathy, other such studies had proven negative.  More specifically, following private electromyographic/nerve conduction studies in October 2002, it was the opinion of a private neurologist that the studies in question were abnormal, and consistent with a "severe peripheral neuropathy."  However, following a VA examination in June 2015 which is based in large part, on electromyographic studies of August 2014, the examiner opined that there was no electrodiagnostic evidence suggesting a right lower extremity radiculopathy, myopathy, plexopathy, or mononeuropathy, or large fiber polyneuropathy.  Significantly, it would appear that the June 2015 examination was conducted by a VA internist, and not a neurologist, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Therefore, the Board is of the opinion that additional development of the evidence is necessary prior to a final adjudication of the claim.  Accordingly, the case is once again REMANDED to the AOJ for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records since June 2015 should be obtained and incorporated in the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA neurologic examination, to include all appropriate studies, in order to determine the exact nature and etiology of any lower extremity peripheral neuropathy.  This examination must be conducted by a neurologist.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the neurologic examination, the examining neurologist must opine whether the Veteran currently suffers from chronic, clinically-identifiable lower extremity peripheral neuropathy affecting one or both legs, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  Should it be determined that the Veteran does, in fact, suffer from lower extremity peripheral neuropathy, but that such disability is unrelated to his period of active military service, the examiner must opine whether it is at least as likely as not that the Veteran's peripheral neuropathy is proximately due to, the result of, or aggravated by his diabetes mellitus.  The examiner must specifically address the October 2002 private neurology records from Clinical Neuroscience showing evidence of "severe peripheral polyneuropathy" in the Veteran's right lower extremity on electromyographic and nerve conduction study.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  The examining physician must specify in his report that the Veteran's VBMS electronic file, as well as all Virtual VA electronic records, have been reviewed.  
 
3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining neurologist has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  
 
4.  The AOJ should then readjudicate the Veteran's claim for service connection for lower extremity peripheral neuropathy to include as secondary to diabetes mellitus.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since July 2015.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


